Citation Nr: 1820642	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to a disability evaluation greater than 40 percent from October 1, 2013 to February 14, 2017 for service-connected residuals of non-Hodgkin's lymphoma.

2.  Entitlement to a disability evaluation greater than 10 percent from February 14, 2017 for service-connected residuals of non-Hodgkin's lymphoma.

3.  Entitlement to a compensable evaluation between April 7 to July 21, 2014 for chronic focal glomerulosclerosis (claimed as kidney disease/damage) associated with non-Hodgkin's lymphoma.

4.  Entitlement to an evaluation greater than 60 percent beginning July 21, 2014 for chronic focal glomerulosclerosis (claimed as kidney disease/damage) associated with non-Hodgkin's lymphoma.

5.  Entitlement to an initial compensable evaluation from October 1, 2013 to February 14, 2017 for restrictive lung disease associated with non-Hodgkin's lymphoma.

6.  Entitlement to an initial evaluation greater than 30 percent beginning February 14, 2017 for restrictive lung disease associated with non-Hodgkin's lymphoma.

7.  Entitlement to an initial compensable evaluation from October 1, 2013 to March 1, 2016 for dysphonia, laryngitis, and parotid gland inflammation associated with non-Hodgkin's lymphoma.

8.  Entitlement to an initial evaluation greater than 10 percent beginning March 1, 2016 for dysphonia, laryngitis and parotid gland inflammation associated with non-Hodgkin's lymphoma.

9.  Entitlement to a compensable evaluation from October 1, 2013 to March 1, 2016 and beginning March 1, 2016 for dysphagia and xerostomia associated with non-Hodgkin's lymphoma.  

10.  Entitlement to a compensable evaluation from October 1, 2013 to February 17, 2016 and beginning February 17, 2016 for surgical scars associated with non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case has been remanded twice, in January 2016 and June 2016.  In June 2016, the Board acknowledged that a claim for total disability evaluation based on individual unemployability (TDIU) was raised, and remanded that claim for development.  Since that time, in an April 2017 rating decision, entitlement to TDIU was granted, effective October 1, 2013.  Accordingly, the issue is no longer listed on the front page of this decision.  

In an April 2017 rating decision, the RO granted service connection for the following residuals of non-Hodgkin's lymphoma (NHL):  restrictive lung disease, evaluated as 30 percent effective February 14, 2017; dysphonia, laryngitis, and parotid gland inflammation, evaluated as 10 percent effective March 1, 2016; dysphagia and xerostomia, evaluated as noncompensable, effective March 1, 2016; and surgical scars, evaluated as noncompensable effective February 17, 2016.  As these disabilities were service connected in response to the Veteran's claim for increased evaluation for the residuals of his service-connected NHL, the Board will consider whether the appropriate evaluation has been assigned.  In addition, the RO increased the evaluation assigned the already service connected chronic focal glomerulosclerosis (CFG) (claimed as kidney disease/damage) associated with NHL to 60 percent, effective July 21, 2014.  The Board will consider whether the appropriate evaluations have been assigned these residuals of NHL service-connected or increased as the result of the Veteran's appeal of the evaluation assigned his NHL during this appeal period.  



FINDINGS OF FACT

1.  Since October 1, 2013, the service-connected NHL has been in remission and there is no evidence it has recurred.

2.  From October 1, 2013 to February 14, 2017, residuals of NHL evaluated as CFS were productive of debilitating fatigue and cognitive impairments that restricted routine daily activities to no less than 50 percent of the pre-illness level, that did not occasional preclude self-care, or which waxed and waned resulting in periods of incapacitation of six weeks or more duration during the year. 

3.  Beginning February 14, 2017, residuals of NHL, evaluated as CFS were productive of debilitating fatigue and cognitive impairments that restricted routine daily activities to no more than 25 percent of pre-illness level, or that waxed and waned resulting in periods of incapacitation of no more than two weeks total duration during the year.

4.  Between April 7 and July 21, 2014 CFG (claimed as kidney disease/damage) associated with NHL were asymptomatic with normal blood urea nitrogen (BUN) and estimated glomerular filtration rate (EGFR) test levels.

5.  Beginning July 21, 2014, the service-connected CFG (claimed as kidney disease damage) associated with NHL are productive of constant elevation of creatinine and albumin levels no greater than 4 mg percent and 39 mg BUN, respectively; absent findings of persistent edema, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion attributed solely to CFG.  

6.  From October 1, 2013 to February 14, 2017, restrictive lung disease associated with NHL was manifested by pulmonary function test (PFT) results findings of not less than 71 percent predicted, FEV-1/FVC at not less than 71 percent, or DLCO (SB) of not less than 66 predicted.  

7.  Beginning February 14, 2017, restrictive lung disease associated with NHL are manifested by restrictive lung disease including shortness of breath and PFT results reflecting FEV-1 of no less than 56 percent predicted, FEV-1/FVC of no less than 56 percent, and DLCO (SB) of no less than 56 percent predicted.

8.  From October 1, 2013 to March 1, 2016, there were no findings of dysphonia, laryngitis, or parotid gland inflammation that could be associated with NHL.

9.  Beginning March 1, 2016, symptoms of dysphonia, laryngitis and parotid gland inflammation associated with NHL were productive of no more than hoarseness with inflamed vocal chords and mucosal membrane, absent findings of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

10.  From October 1, 2013 to March 1, 2016, and beginning March 1, 2016 symptoms of dysphagia or xerostomia were associated with NHL were productive of no greater than moderate severity.

11.  From October 1, 2013 to February 17, 2016, and beginning February 17, 2016, surgical scars associated with NHL measured less than 39 square centimeters (12 square inches), and were not painful, unstable, or productive of any other impairment contemplated in Diagnostic Codes 7801-7804.  

13.  There are no other symptoms, findings or conditions that may be attributed to NHL as residuals beginning October 1, 2013, that are not already contemplated in this decision or are already service-connected in previous rating actions by the RO.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for an evaluation greater than 40 percent from October 1, 2013 to February 14, 2017 for NHL residuals service-connected as CFS have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.117, 4.88b, Diagnostic Code 7715-6354.

2.  The criteria for an evaluation greater than 10 percent beginning February 14, 2017 for NHL residuals service-connected as CFS have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.117, 4.88b, Diagnostic Code 7715-6354.

3.  The criteria for a compensable evaluation between April 7 and July 21, 2014 for the service-connected CFG (claimed as kidney disease damage) associated with NHL have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.115b, Diagnostic Code 7536.

4.  The criteria for an evaluation greater than 60 percent beginning July 21, 2014 for the service-connected CFG (claimed as kidney disease/damage) associated with NHL have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.115b, Diagnostic Code 7536.

5.  The criteria for an initial compensable evaluation from October 1, 2103 to February 14, 2017 for restrictive lung disease associated with NHL have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.97, Diagnostic Code 6899-6845.

6.  The criteria of an initial evaluation greater than 30 percent beginning February 14, 2017 for restrictive lung disease associated with NHL have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.97, Diagnostic Code 6899-6845.

7.  The criteria for an initial compensable evaluation from October 1, 2013 and March 1, 2016 for dysphonia, laryngitis and parotid gland inflammation associated with NHL have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.97, Diagnostic Code 6516.

8.  The criteria for an initial evaluation greater than 10 percent beginning March 1, 2016 for dysphonia, laryngitis and parotid gland inflammation associated with NHL have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.97, Diagnostic Code 6516.

9.  The criteria for an initial compensable evaluation from October 1, 2013 to March 1, 2016, and beginning March 1, 2016 for dysphagia and xerostomia associated with NHL have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.114, Diagnostic Code 7299-7203.

10.  The criteria for an initial compensable evaluation between October 1, 2103 and February 17, 2016, and beginning February 17, 2016 for surgical scars associated with NHL have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.118 Diagnostic Codes 7801, 7802, 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a higher evaluation for the residuals of non-Hodgkin's lymphoma (NHL) beginning by October 1, 2013.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was service-connected for NHL in a November 2009 rating decision.  The condition was evaluated as 100 percent disabling under Diagnostic Code 7715, effective October 8, 2009.  In a March 2013 rating decision, the RO proposed to reduce the NHL to 40 percent.  The reduction was effectuated in a July 2013 rating decision, and the 40 percent evaluation was assigned under Diagnostic Code 7715-6354 for residuals of NHL evaluated as chronic fatigue syndrome (CFS), effective October 1, 2013.  See 38 C.F.R. § 4.28.

The Veteran appealed the reduction and, in June 2016, the Board denied his appeal.  However, the Board remanded the claim for an evaluation greater than 40 percent for NHL for further development beginning October 1, 2013.  

Subsequently, the RO obtained additional medical evidence and accorded the Veteran additional VA examinations to determine the nature and extent of his HNL and the residuals attributable to the disease for that time period.  In an April 2017 rating decision, the RO then granted separate service connection for the following residuals of NHL:  restrictive lung disease, evaluated as 30 percent disabling, effective February 14, 2017; dysphonia, laryngitis, and parotid gland inflammation, evaluated as 10 percent disabling effective March 1, 2016; dysphagia and xerostomia, evaluated as noncompensable from March 1, 2016, and surgical scars, evaluated as noncompensable effective February 17, 2016.  The RO also increased the evaluation of CFG (claimed as kidney disease/damage) associated with NHL, to 60 percent, effective July 21, 2014.  As to the evaluation of NHL under Diagnostic Code 7715-6354, the RO maintained the 40 percent evaluation until February 13, 2017.  Effective February 14, 2017, a 10 percent evaluation was assigned.  The Board will consider whether the appropriate evaluations have been assigned these newly service-connected disabilities as well as the evaluations assigned the results of NH, including the "staged" periods established therein.  

Under 38 C.F.R. § 4.117, Diagnostic Code 7715, VA rating criteria provides a 100 percent evaluation for NHL lymphoma with active disease or during a treatment process.  A Note following the diagnostic code provides that six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  See 38 C.F.R. § 4.117, Diagnostic Code 7715.

A review of the record reveals there is no local recurrence or metastasis associated with the Veteran's NHL during either period of time under consideration.  VA examinations conducted in 2016 and 2014 reflect that the NHL is in remission and that the most recent completion of treatment was concluded in April 2012; and the Veteran is in watchful waiting status.  Clinical findings were reported to be negative for disease since 2013.  Continuous medication has not been required for control of a the disease.  See 2016 and 2014 VA Examinations for Hematologic and Lymphatic Conditions.

Given that there has been no recurrence or metastasis associated with the Veteran's NHL, entitlement to an evaluation greater than 40 percent from October 1, 2013 and prior to February 14, 2017, and beginning February 14, 2017 must be considered based on the residuals of NHL.  

Evaluation of Residuals of NHL rated as CFS under Diagnostic Code 7715-6354

As above noted, beginning October 1, 2013, the Veteran's NHL has been evaluated under Diagnostic Code 7715-6354 for residuals of NHL rated as CFS.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6354, CFS warrants a 10 percent evaluation for debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms: which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  A 20 percent evaluation is provided for debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms:  which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent evaluation is afforded for debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms:  which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent evaluation is warranted where debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms:  which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent evaluation is afforded for debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms: which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note following the diagnostic criteria instructions that for the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354.

a) October 1, 2013 and prior to February 14, 2017

The relevant medical evidence concerning the Veteran's symptoms of chronic fatigue syndrome attributable to NHL reveals that the Veteran experienced debilitating fatigue and cognitive impairments during this time period that restricted routine daily activities to 50 to 75 percent of the pre-illness level, and waxed and waned resulting in periods of incapacitation of less than six weeks total duration during the year.  However, the relevant medical evidence did not establish that the Veteran's fatigue, while debilitating, was combined with cognitive impairments such as to restrict routine daily activities to less than 50 percent or the pre-illness level, occasionally precluded self-care, or which waxed and waned resulting in periods of incapacitation of six weeks or more total duration during the year at any time during this period.  

b) Beginning February 14, 2017

The relevant medical evidence concerning the Veteran's symptoms of chronic fatigue syndrome attributable to NHL reveals that medical records continue to list chronic fatigue as among his current diagnoses.  But the medical evidence does not demonstrate that the Veteran has sustained debilitating fatigue, cognitive impairments or a combination of other signs and symptoms that were present nearly constantly, restricted routine daily activities by 25 percent or greater of the pre-illness level, or waxed and waned resulting in periods of incapacitation of greater than two weeks total duration per year.  

Accordingly, the medical evidence does not support an evaluation greater than 10 percent from October 2013 and prior to February 14, 2017, and greater than 40 percent from February 14, 2017 for residuals of NHL evaluated as CFS. 

CFG (claimed as kidney disease damage) associated with NHL, under Diagnostic Code 7536

Under 38 C.F.R. § 4.115b, Diagnostic Code 7536, CFG is to be evaluated as renal dysfunction.  A noncompensable evaluation for renal dysfunction is afforded for albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent evaluation is contemplated for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent evaluation is contemplated for persistent edema and albuminuria with BUN 40 to 80 mg%, or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluated is afforded for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%, or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

The RO granted a 60 percent evaluation for CFG (claimed as kidney disease/damage) in a January 2013 rating decision, as secondary to the service-connected NHL, effective September 25, 20012 based on findings of periodic rise in serum creatinine since around the time of the diagnosis of NHL.  The RO noted that that the Veteran's current renal dysfunction was related to radiocontrast received from numerous computed tomography (CT) scans that were conducted as follow-up for lymphoma and confirmed by renal biopsy.  The condition was described as stable and asymptomatic, and dialysis had not been required.  

In a May 2014 rating decision, the RO decreased the evaluation assigned the CFG to zero percent, effective April 7, 2014, based on VA examination findings that the Veteran's creatinine levels had not been elevated since November 2013, and BUN and EGFR test levels had been found to be normal.

However, in an April 2017 rating decision, the RO again increased the evaluation assigned the CFG to 60 percent, effective July 21, 2014, based on findings of chronic elevated creatinine, showing definite decreased kidney function.

a) Compensable evaluation from between April 7, 2014 to July 21, 2014 

VA examination for kidney conditions conducted in April 2014 shows that the Veteran was diagnosed with glomerulonephritis with onset in 2012.  The examiner indicated that a review of the Veteran's treatment records revealed the last elevated creatinine levels of 1.64 in November 2013, when he had been hospitalized and undergone additional CT scans.  However, since that time, BUN and creatinine levels had been within normal values.  No continuous medication was required for CFG; there were no findings of persistent proteinuria, hematuria, or glomerular filtration rate (GFR) of over 60 cc/min/1.73m2; and there were no findings of urolithiasis, benign or malignant neoplasm or metastases.  The examiner did not find, nor does the evidence reflect, that the Veteran had a history of recurrent symptomatic urinary tract or kidney infections; had undergone kidney transplant or removal; or had any other pertinent physical findings, complications, conditions, signs or symptoms of renal failure.  There were no scars related to CFG.  Clinical findings showed normal BUN of 13 and EGFR of 62, conducted in 2014.  There were no other significant diagnostic test findings.  The examiner opined that the Veteran's kidney disease was then quite stable and, in and of itself, would not limit gainful employment.

VA treatment records do not show findings, clinical or otherwise, of symptomatic renal dysfunction during this time period.

b) Evaluation greater than 60 percent beginning July 21, 2014 

As noted above, the evaluation assigned the service-connected CFG was increased to 60 percent effective July 21, 2014, based on findings of chronic elevated creatinine.

However, beginning July 21, 2014, clinical findings do not demonstrate findings of persistent edema, generalized ill health, anorexia or weight loss attributed to CFG; or of weakness, lethargy, or limitation of exertion other than that already attributed to the Veteran's separately service-connected NHL evaluated under CFS during this time period.  Clinical findings do not establish findings of albuminuria with BUN at or higher or creatinine at 4 or higher during this time period.  Rather, creatinine was reported at less than 2.0 from July 21, 2014 forward.  In addition, while the Veteran is noted to have essential hypertension, the treatment records do not show that his blood pressure measurements measured predominantly over 120 diastolic during this time period.  Moreover, a January 2018 VA records review examination for prostate cancer reflects that the examiner found no voiding dysfunction, urinary tract, or other renal dysfunction as the result of prostate cancer.  

Accordingly, the relevant evidence does not support a compensable evaluation for CFG between April 7, 2014 and July 21, 2014; nor does it support an evaluation greater than 60 percent beginning July 21, 2014.

Restrictive Lung Disease as residuals of NHL under Diagnostic Code 6899-6845

Restricted lung disease associated with NHL has been evaluated as 30 percent disabling from February 14, 2017 under Diagnostic Code 6899-6845 as a lung condition rated as analogous to restrictive lung disease.  See 38 C.F.R. § 4.27 (2017).  Under 38 C.F.R. § 4.97, Diagnostic Code 6845, a General Rating Formula is provided for restrictive lung disease, under which a 30 percent evaluation contemplates Forced Expiratory Volume in one second (FEV-1) less than 46- to 70- percent of predicted value, or; the ratio of FEV-1 to Forced Vital Capacity (FEV-1/to FVC) of 56- to 70- percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65- percent predicted.  A 60 percent evaluation is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40- to 55 percent, or; DLCO (SB) of 40-to 55-percent predicted, or; maximum oxygen consumption of 14-20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is provided for FEV-1 less than 40 percent of predicted value, or; the ration of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40- percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

a) Compensable evaluation between October 1, 2013 and February 14, 2017 

Prior to February 14, 2017, relevant medical evidence does not present findings of FEV-1 of 71- to 80-percent predicted, or less, FEV-1/FVC of 71 to 80 percent or less, or of DLCO (SB) of 66-to 80- percent predicted or less.  Thus, the evidence does not support a compensable evaluation under Diagnostic Code 6354 during this time period.

Notwithstanding, the Board observes that the Veteran's symptoms of shortness of breath were evaluated and compensated, with his fatigue as part and parcel of symptoms of CFS during this time period, which was evaluated as 40 percent disabling under Diagnostic Code 6354.  See April 2017 Supplemental Statement of the Case, p. 9.

b) Evaluation greater than 30 percent beginning February 14, 2017

Beginning February 14, 2017, relevant medical evidence does not present findings of FEV-1 of less than 56-percent predicted, FEV-1/FVC at less than 56 percent, or DLCO (SB) at less than 56 percent predicted.  The evidence does not show that he has experienced right heart failure, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure or that he requires outpatient oxygen therapy.  In addition, the evidence does not show that he has been found to have maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation.

Accordingly, the medical evidence does not support a compensable evaluation for restrictive lung disease prior to February 14, 2017 or an evaluation greater than 30 percent beginning February 14, 2017.

Dysphonia, Laryngitis, and Parotid gland inflammation under Diagnostic Code 6516 

In December 2016 and March 2017 VA medical opinions, VA examiners opined that symptoms of swelling in the left side of the neck with occasional shooting pain to the right ear, dysphagia, irritated throat and dysphonia shown in VA treatment records are etiologically related to NHL.  Accordingly, the RO service-connected dysphonia, laryngitis, and parotid gland inflammation and assigned a 10 percent evaluation effective March 1, 2016.  

The Veteran's residuals of NHL attributed to dysphonia, laryngitis, and parotid gland inflammation have been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6516, which contemplates chronic laryngitis.  A 10 percent evaluation contemplates hoarseness with inflammation of cords or mucous membrane.  A 30 percent evaluation is afforded for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

a) Compensable evaluation between October 1, 2013 and March 1, 2016

Relevant medical evidence does not showing findings of dysphonia, laryngitis, or parotid gland inflammation related to NHL between October 1, 2013 and March 1, 2016.  There are therefore no symptoms to be evaluated under this diagnostic code, or any, concerning these symptoms.  

b) Evaluation greater than 10 percent beginning March 1, 2016

VA treatment records show multiple complaints of dysphagia, swelling in the neck, and irritated throat during this time period.  In January 2017, an ear, nose and throat consult shows ongoing complaints of dysphonia, fluctuating voice quality but no roughness.  Objective observations were of vocal cords with reasonable bulk, mild strain pattern but fully mobile.  There were no findings of thickening or nodules of the vocal cords, polyps, submucous infiltration or pre-malignant changes on biopsy during this time period.  The Veteran was referred to speech therapy.  See CAPRI records (rec'd 2/28/2017), p. 13.

Accordingly, the medical evidence does not support a compensable evaluation for dysphonia, laryngitis, and parotid gland inflammation between October 1, 2013; nor does it support an evaluation greater than 10 percent for these symptoms beginning March 1, 2016.

Dysphagia and Xerostomia, under Diagnostic Code 7299-7203

In a December 2016 and March 2017 VA medical opinions, VA examiner opined that symptoms of swelling in the left side of the neck with occasional shooting pain to the right ear, dysphagia, irritated throat and dysphonia shown in VA treatment records are etiologically related to NHL.  In addition, it was determined that the Veteran's trigeminal neuralgia, which was service-connected as associated with NHL, caused difficulty chewing and feeling food in the mouth.  Such sensory issues, as well as difficulty chewing, also caused dysphagia.  Accordingly, the RO service-connected dysphagia and xerostomia, assigning a noncompensable evaluation for symptoms less than moderate.

The Veteran's residuals of NHL attributed to dysphagia and xerostomia have been evaluated under 38 C.F.R. § 4.114 as injury of the mouth involving stricture of the esophagus. See 38 C.F.R. § 4.27; see also 38 C.F.R. § 4.114, Diagnostic Code 7299-7203.  A noncompensable evaluation warrants symptoms that are less than moderate.  A 30 percent evaluation involves symptoms that are moderate.  A 50 percent evaluation contemplates severe symptoms permitting fluids only.  An 80 percent evaluation involves the permitting of fluids only, with marked impairment of general health.  See 38 C.F.R. § 4.114, Diagnostic Code 7299-7203.

a) Initial compensable evaluation from October 1, 2013 to March 1, 2016, and beginning March 1, 2016

Relevant medical evidence does not showing findings of dysphagia and xerostomia related to NHL between October 1, 2013 and March 1, 2016.  There are therefore no symptoms to be evaluated under this diagnostic code, or any, concerning these symptoms.  

Beginning March 2016, however, VA treatments show complaints of ongoing dysphonia, characterized as mild in 2017.  A January 2017 ear, nose, and throat consult shows that the Veteran needed increased water to swallow food down.  See CAPRI records (rec'd 2/28/2017), p. 13.  Yet, while the Veteran was noted to have trouble swallowing and to need water to help, the relevant evidence does not show that the condition was more than moderate, permitted fluids only, or impaired general health at any time under consideration.

Accordingly, the medical evidence does not support an initial compensable evaluation for dysphagia and xerostomia, as residuals of NHL, from October 1, 2013 to March 1, 2016 and beginning March 1, 2016.

Scars Under Diagnostic Code 7801, 7802, 7804, 7805 

A VA examination for hematologic and lymphatic conditions, conducted in February 2017, reveals objective findings of scars, surgical or otherwise related to the residuals of NHL that measured less than 39 square centimeters (6 square inches), were not painful, and were not unstable.  See February 2017 VA examination for Hematologic and Lymphatic Conditions.  Based on the foregoing, the RO assigned a noncompensable evaluation, effective February 17, 2016, under 38 C.F.R. § 4.118, Diagnostic Code 7805.

Evaluation of other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800-, 7801, 7802, and 7804 under 38 C.F.R. § 4.118, Diagnostic Code 7805, contemplate the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  In addition, Diagnostic Code 7800 contemplates scars of the head, face or neck and is not here for consideration.  Diagnostic Code 7801 contemplates scars not of the head, face, or neck that are deep and nonlinear.  A 10 percent evaluation is warranted for area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent evaluation is warranted for area or areas of at least 12 square inches or but less than 72 square inches (465 square centimeters).  A 30 percent evaluation is warranted for at least 72 square inches but less than 144 square inches (929 square centimeters).  A 40 percent evaluation is warranted for an area or areas of 144 square inches or greater.  Notes following the diagnostic code provide explanation or direction.  Note (1) states that a deep scar is one associated with underlying soft tissue damage.  Note (2) directs that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  Diagnostic Code 7802 contemplates scars due to other causes not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent evaluation is provided for an area or areas of 144 square inches or greater.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) directs that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both , or a single qualifying scar affects both the anterior portion and the posterior portion of the turn, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face or neck.  Under Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Note (1) following the diagnostic code explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) directs that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) directs that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

a) Initial compensable evaluation between October 1, 2013 and February 17, 2016 and beginning February 17, 2016

The relevant medical evidence does not show findings of residuals scars or scars that were found to be associated with NHL throughout the time period under appeal that are deep and nonlinear and measure at least 6 square inches; that are superficial and nonlinear and comprise an area of 1144 square inches, that are unstable or painful, or that are productive of any disabling effects not otherwise considered under Diagnostic Codes 7800-04.  See 2014 and 2016 VA Examinations for Hematologic and Lymphatic Conditions.

Accordingly, the medical evidence does not support a compensable evaluation for residuals scars associated with NHL between October 1, 2013 and prior to February 17, 2016 and beginning February 17, 2016.

Other Residuals of NHL

Other residuals of NHL, if present, could be granted separate, comparable evaluations, as directed by 38 C.F.R. § 4.118, Diagnostic Code 7715 (see Note).  And, in fact, VA treatment records show that the Veteran underwent a nerve block to the zygomaticotemporal nerve in January 2018.  The zygomaticotemporal nerve is ultimately part of the trigeminal nerve (see https://en.wikipedia.org/wiki/Maxillary_nerve, and https://en.wikipedia.org/wiki/Zygomaticotemporal_nerve (accessed 3/13/2018).  The Veteran is service-connected for polyneuropathy of the trigeminal nerve (claimed as facial nerve damage) associated with NHL, which has been evaluated as 10 percent disabling from October 8, 2009.  The evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8305 for neuritis.  A noncompensable evaluation is assigned for neuritis and neuralgia of the trigeminal cranial nerve under the diagnostic code.  A 10 percent evaluation is assigned for incomplete moderate paralysis.  A 30 percent evaluation is afforded for severe incomplete paralysis.  A 50 percent evaluation is assigned for complete paralysis of the trigeminal nerve.  However, the relevant medical evidence does not reflect that the Veteran's trigeminal nerve is paralyzed, whether completely or incompletely.  The medical evidence thus provides no basis for an evaluation greater than 10 percent for neuritis of the trigeminal nerve.

Summary

The medical evidence presents no other findings, signs or symptoms, complications or conditions that have been determined to the residuals of NHL other than that are already separately service connected and either discussed herein or service-connected and evaluated in a previous RO decision.  See 2014 and 2016 VA Examinations for Hematologic and Lymphatic Conditions; see also 2016 and 2017 VA Medical Opinions.

The Veteran and his representative have asserted that higher evaluations are warranted for the residuals of NHL.  The Veteran is competent to report that he feels his symptoms are worse than evaluated.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, neither he nor his representative have presented evidence that the Veteran possesses the medical credentials necessary to determine that his NHL has recurred, or that he has residuals that are productive of greater impairment than reflected in the medical evidence and discussed above.  Thus his testimony alone, without corroborating medical evidence, is insufficient to outweigh that of the 2014, 2016, and 2017 VA medical examiners.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly the preponderance of the evidence is against a finding that from October 1, 2013 and prior to February 14, 2017 an evaluation greater than 40 percent between for NHL residuals service-connected as CFS is warranted; beginning February 14, 2017 an evaluation greater than 10 percent for NHL residuals service-connected as CFS is warranted; between April 7 and July 21, 2014, a compensable evaluation for service-connected CFG (claimed as kidney disease damage) associated with NHL is warranted; beginning July 21, 2014, an evaluation greater than 60 percent for service-connected CFG (claimed as kidney disease/damage) associated with NHL is warranted; between October 1, 2013 and February 14, 2017 an initial compensable evaluation for restrictive lung disease associated with NHL is warranted; an initial evaluation greater than 30 percent, beginning February 14, 2017 for restrictive lung disease associated with NHL is warranted; between October 1, 2013 and March 1, 2016, an initial compensable evaluation for dysphonia, laryngitis and parotid gland inflammation associated with NHL is warranted; beginning March 1, 2016 an initial evaluation greater than 10 percent for dysphonia, laryngitis and parotid gland inflammation associated with NH is warranted; between October 1, 2013 and March 1, 2016, and beginning March 1, 2016 an initial compensable evaluation for dysphagia and xerostomia associated with NHL is warranted; and between October 1, 2013 and February 17, 2016 and beginning February 17, 2016 an initial compensable evaluation for surgical scars associated with NHL is warranted.

See 38 C.F.R. § 4.88b, 4.97, 4.114, 4,115b, 4.117, 4.118, Diagnostic Codes 6516, 6899-6845, 7299-7203, 7536, 7715-6354, 7801, 7802, 7804, 7805.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 3.102. 


ORDER

An evaluation greater than 40 percent from October 1, 2013 to February 14, 2017 for NHL residuals service-connected as CFS is denied.

An evaluation greater than 10 percent beginning February 14, 2017 for NHL residuals service connected as CFS is denied.

A compensable evaluation between April 7 and July 21, 2014 for service-connected CFG (claimed as kidney disease damage) associated with NHL is denied.

An evaluation greater than 60 percent beginning July 21, 2014 for the service-connected CFG (claimed as kidney disease/damage) associated with NHL is denied.

An initial compensable evaluation from October 1, 2103 to February 14, 2017 for restrictive lung disease associated with NHL is denied.

An initial evaluation greater than 30 percent beginning February 14, 2017 for restrictive lung disease associated with NHL is denied.

An initial compensable evaluation from October 13, 2013 to March 1, 2016 for dysphonia, laryngitis and parotid gland inflammation associated with NHL is denied.

An initial evaluation greater than 10 percent beginning March 1, 2016 for dysphonia, laryngitis and parotid gland inflammation associated with NHL is denied.

An initial compensable evaluation from October 1, 2013 to March 1, 2016, and beginning March 1, 2016 for dysphagia and xerostomia associated with NHL is denied.

An initial compensable evaluation between October 1, 2103 and February 17, 2016 and beginning February 17, 2016 for surgical scars associated with NHL is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


